UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1869


In Re:   CORY COLLINS,

                Petitioner.




                 On Petition for Writ of Mandamus.
                       (4:03-cr-00064-CWH-2)


Submitted:   September 11, 2014         Decided:   September 23, 2014


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Cory Collins, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Cory    Collins     petitions    for    a   writ    of     mandamus,

alleging that the district court has unduly delayed in ruling on

his 18 U.S.C. § 3582(c)(2) (2012) motion.                He seeks an order

from this court directing the district court to act.                 Our review

of   the   docket   sheet   reveals   that   the     district    court    denied

Collins’ motion on August 19, 2014.                Accordingly, because the

district court has recently decided Collins’ case, we deny the

mandamus    petition   as     moot.   We    dispense    with    oral    argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                               PETITION DENIED




                                      2